Citation Nr: 1644541	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  04-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 1, 2015, and a compensable rating, thereafter, for tension headaches, to include the propriety of the rating reduction from 30 percent to noncompensable, effective December 1, 2015.

2.  Entitlement to an initial rating in excess of 20 percent, prior to January 8, 2009, and in excess of 50 percent thereafter, for paresthesia C3-C4 left shoulder associated with cervical radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent, prior to December 9, 2002, and a rating in excess of 30 percent, from March 1, 2003, forward, for cervical disc and herniated disc, status post C4 fusion.

4.  Entitlement to service connection for a left finger disability, to include entitlement to benefits under 38 USCA § 1151.

5.  Entitlement to service connection for a left elbow disability to include entitlement to benefits under 38 USCA § 1151.

6.  Entitlement to service connection for a right arm disability, to include entitlement to benefits under 38 USCA § 1151.

7.  Entitlement to service connection for depressive disorder.

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) from July 6, 2005.

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the period prior to July 6, 2005.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970, with additional service in the Army National Guard, including a period of active duty for training from May 12, 1990 to May 26, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  As explained below, the Board previously considered these issues in November 2006, December 2008, November 2010, and September 2015.

First, in a January 2004 rating decision, the RO granted service connection for a cervical spine disability, effective February 27, 2001, and assigned a 20 percent disability rating, effective from February 27, 2001, to December 8, 2002.  A temporary total rating was then assigned, pursuant to the provisions of 38 C.F.R. § 4.30, for the period from December 9, 2002, to March 1, 2003.  In an August 2004 rating decision, the RO increased the rating for the Veteran's cervical spine disability from 20 percent to 30 percent, effective March 1, 2003.  The Board remanded the claims for additional development in November 2006.  Then, in June 2007, the Board denied the Veteran's claim for a rating in excess of 30 percent for the orthopedic manifestations of the cervical spine disability for the period since March 1, 2003, but granted a separate 20 percent rating for the neurological manifestations of that cervical spine disability, effective July 8, 2004.  

The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Partial Remand.  In December 2008, the Board remanded the Veteran's initial increased rating claims to the RO for additional development.  Thereafter, in a March 2010 rating decision, the RO granted an earlier effective date of October 20, 2002 for the assignment of a 20 percent rating for the neurological manifestations of the Veteran's cervical spine disability and awarded a 50 percent rating for those manifestations, effective January 8, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Second, in a January 2007 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for headaches and denied service connection for low back, left knee, left finger, left leg, bilateral foot, left elbow, left hip, right hand, right arm, and right shoulder disabilities.  The Veteran appealed, and those claims were subsequently merged on appeal with the Veteran's initial increased ratings claims.  

In November 2010, the Board considered the above-mentioned issues.  It reopened and granted the previously denied claim of service connection for headaches and remanded the other issues for additional development.  It also recharacterized the claims of service connection to include entitlement to benefits under 38 U.S.C.A. § 1151 and found that a claim of entitlement to a TDIU had been raised as part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thereafter, in a May 2011 rating decision, the RO assigned an initial rating of 30 percent for tension headaches, effective April 12, 2004.  The Veteran appealed the rating in May 2012.  As such, this issue is still under the Board's jurisdiction.  The Board notes that a July 2015 rating decision proposed a reduction in the rating for tension headaches from 30 percent to noncompensable.  Thereafter, a September 2015 rating decision implemented the proposed reduction, effective December 1, 2015.  In a September 2015 statement, the Veteran expressed his disagreement with the September 2015 rating reduction.  The propriety of this reduction is on appeal as part of the issue of an initial increased rating for tension headaches.

The Veteran requested a hearing in his April 2004 and September 2004 substantive appeals.  A Board hearing at Board's Central Office was scheduled for September 2006.  Prior to that hearing, the Veteran notified the Board that he would not be able to travel to Washington, DC, for the hearing.  Consequently, in November 2006, the Board remanded the case to schedule the Veteran for a videoconference hearing at the RO.  A videoconference hearing was scheduled for May 2007.  Nevertheless, in March 2007, the Veteran requested that the hearing be canceled.  As such, the Board finds that the Veteran withdrew his request for a Board hearing.

In February 2015, VA received a letter from the Veteran wherein he dismissed his representative and expressed his intent to represent himself.  See also February 2015 letter from private attorney (withdrawing her representation).  As such, the Board finds that Veteran is representing himself on a pro se basis.

In its September 2015 decision, the Board remanded the issue of the propriety of the removal of the Veteran's spouse from is VA compensation award for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The RO has still not issued a statement of the case with regard to this issue.  The record, however, reflects that, in August 2016, the RO sent a letter to the Veteran acknowledging receipt of his notice of disagreement and informing him about what to expect.  A review of VA's Veterans Appeals Control and Locator System (VACOLS) also reflects that the RO is awaiting a response from VA's Committee on Waivers and Compromises.  As such, an additional remand is not necessary.

Finally, the Board notes that, in June 2015, the issues of service connection for depressive disorder and entitlement to SMC were certified to the Board.  These issues stem from rating decisions from February 2012 and March 2013.  The Veteran appealed these decisions in February 2013 and March 2014, respectively.  The RO issued statements of the case for these issues in January 2015 and February 2015.  Then, in March 2015, the Veteran submitted a substantive appeal.  In it, he requested a Board hearing but, in November 2015, withdrew his request.  Consequently, the Board is ready to accept jurisdiction over these issues.

The issues of higher ratings for tension headaches, left shoulder, and cervical spine, service connection for a right arm disability and depressive disorder, entitlement to SMC, and entitlement to a TDIU prior to July 6, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's left finger disability is due to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

2.  The weight of the evidence is against a finding that the Veteran has a left elbow disability, separate from his service-connected left shoulder disability, which is due to service, his service-connected cervical spine disability, or the December 2002 surgery for his cervical spine disability at a VA facility.

3.  Since July 6, 2005, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left finger disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for an award of TDIU have been met from July 6, 2005, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claims in April 2005, January 2006, and September 2007, prior to the initial adjudications.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Board acknowledges that there appears to be outstanding private treatment records.  However, these records are from a spine clinic and a cardiologist.  As such, there is no reasonable expectation that they would have any relevance to the issues of service connection for the claimed left finger and left elbow disabilities decided herein.  

Pursuant to the September 2015 Board remand, VA provided a VA examination in December 2015 to determine the nature and severity of the Veteran's left elbow disability.  VA also obtained an addendum opinion with regard to the Veteran's left finger disability in November 2015.  There is no argument or indication that the December 2015 examination and the November 2015 addendum opinion, as they related to the issues being adjudicated in this decision, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service Connection for the Left Finger and Left Elbow

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is seeking service connection for left finger and left elbow disabilities.  He contends that these disabilities were caused by the same May 1990 active duty training accident in which he injured his cervical spine.  Additionally, he asserts that these disabilities have worsened as a result of his treatment of the neurological and orthopedic manifestations of his service-connected cervical spine disability.  The Veteran has also implicitly raised a claim under the provisions of 38 U.S.C.A. § 1151.  In this regard, he has asserted that his left finger and left elbow disabilities were all caused or aggravated by the December 2002 VA fusion surgery for his cervical spine disability.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361 (b). To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause. 38 C.F.R. § 3.361 (c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361 (d) & (d)(1). Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b). 38 C.F.R. § 3.361 (d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter. 38 C.F.R. § 3.361(d)(2).

1.  Left Finger

Service treatment records do not show treatment for a left finger disability.  These records show treatment for injuries sustained during a May 1990 motor vehicle accident that occurred during active duty for training.  The examiner diagnosed a contusion and hematoma, and noted tenderness in the mid back.  There was no mention of any left finger injury.  Post-service treatment records do not show left finger disability prior to July 2005.  See July 2005 evaluation, in VA treatment records received June 14, 2006, at 12-14.

The Veteran was afforded a VA examination for his left finger in October 2011.  The VA examiner opined that the current left finger disability, diagnosed as tenosynovitis of the middle finger, was not caused or aggravated by the Veteran's service-connected cervical spine disability or the result of his May 1990 motor vehicle accident.  Additionally, he noted that there was no objective evidence that this disability began in service or shortly after discharge.  Rather, the evidence showed that the disability was first diagnosed many years later.  

In September 2015, the Board determined that the October 2011 VA opinion was inadequate, as it did not appear to have considered all pertinent evidence, in particular, service treatment records that show treatment for a laceration in the left middle finger in January 1969 during active duty.  Therefore, it remanded for an addendum opinion as to the etiology of the claimed left finger disability.  

An addendum opinion was provided in November 2015.  The examiner confirmed the prior opinion that the Veteran's current left finger disability is not related to service.  The examiner noted that service treatment records showed treatment for a laceration in the second finger of his left hand in January 1969.  The examiner described it as a transient condition known to resolve without residuals, as was the case here.  Finally, the examiner stated that there was no objective evidence that this disability began in service or shortly after discharge.  Rather, the evidence showed that the disability was first diagnosed many years later in July 2005.

With regard to the contention that the left finger disability was caused or aggravated by either the service-connected cervical spine disability or the December 2002 VA fusion surgery for his cervical spine disability, VA obtained a medical opinion in March 2015.  The examiner opined that the claimed left finger disability is less likely than not related to the Veteran's service-connected disability or the 2002 VA cervical spine surgery.  The examiner explained that the conditions were diagnosed several years after the surgery.  Furthermore, there is no known mechanism connecting the neck condition and the surgery that followed, and trigger finger.

In the present case, the record is against a finding that a left finger disability arose from the in-service motor vehicle accident.  Indeed, the treatment reports at that time were silent as to any complaints, findings, or diagnoses referable to the left finger.  Subsequent in-service reports also fail to reflect any left finger problems.  Moreover, the record fails to support a finding of continuous left finger symptoms since active service.  Indeed, upon VA examination in July 2005, when trigger finger was diagnosed, there was no finding or contention that such disorder dated back to service.  Moreover, as the disability in question is not a chronic disease under 38 C.F.R. § 3.309(a), there is no basis for an award of service connection solely due to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Furthermore, the competent medical evidence also fails to support the claim.  The most recent VA opinion in November 2015, in which the examiner found it less likely than not that the current left finger disability was attributable to service, to the service connected spine disability (to include on the basis of aggravation), or to the December 2002 neck surgery at a VA facility, is found to be highly probative.  Indeed, it was offered following a review of the record, to include prior physical examination of the Veteran.  It was also accompanied by a clear rationale.  Finally, there is no other competent evidence of record refuting the examiner's conclusions.  

The Veteran himself believes that his left finger disability is due to either the motor vehicle accident in service connection or to his service-connected neck disability, including surgery thereon.  However, he is not competent to provide such a nexus.  As such, service connection on a direct or secondary basis, and benefits under 38 U.S.C.A. § 1151 are not warranted.  Specifically with respect to the claim under 38 U.S.C.A. § 1151, as the competent medical evidence fails to show additional disability, the question of fault on the part of VA is not reached.

2.  Left Elbow

Service treatment records do not show treatment for a left elbow disability.  These records show treatment for injuries sustained during a May 1990 motor vehicle accident during active duty for training.  The examiner noted road burn of the left shoulder, but there was no indication of left elbow symptoms.  

Based on the above, no in-service incurrent of a left elbow injury is found.  However, the main contention here is that a left elbow disability is secondary to the service-connected neck disability, or the result of the VA-performed surgery following service in 2002.

Regarding current disability, the post-service evidence shows complaints of chronic pain and numbness in the left elbow.  However, an October 2011 VA examination did not reveal any objective evidence of a left elbow disability.  A December 2015 VA examination report shows complaints of pain and weakness in the elbow but also reflects a finding that the Veteran does not have a current diagnosis.  The examiner referenced a VA cardiology note from 2000, which alluded to a cerebrovascular accident with weakness of the left side of the body, to include the arm.  The examiner explained that the current complaints of weakness of the left elbow were comparable to those described in the 2000 VA cardiology note and, as such, predated the Veteran's 2002 VA surgery for his cervical spine.  The examiner also noted that there was no evidence of a left elbow condition following the cervical fusion surgery.  In view of the above, the examiner opined that it is less likely than not that the left elbow condition is due to the Veteran's 2002 surgery.  Similarly, the examiner ruled out a causal nexus between the May 1990 active duty training accident and the current elbow symptoms.  In this regard, the examiner noted that the first mention of elbow symptoms (described as left-sided weakness) was eight years after the accident, in a 2000 VA cardiology note.  

The Board notes that a prior July 2005 VA examination shows a diagnosis of paresthesia C3-C4 of the left shoulder, associated with cervical radiculopathy, for which the Veteran is already service-connected.  Significantly, the examiner stated that, as a consequence of the condition affecting the Veteran's neck and the radiculopathy affecting his left upper extremity, the Veteran had developed numbness and muscle weakness in the left arm and shoulder.  

The evidence shows current left elbow symptoms (pain, numbness, and weakness), but no current diagnosis.  Furthermore, VA examiners have stated that such symptoms are secondary to either a post-service 2000 cerebrovascular accident or are a component of the service-connected cervical spine and left shoulder paresthesia.  Regardless of the actual etiology of such current symptoms, there is no indication that they represent a separate musculoskeletal disability in and of themselves.  Further, insofar as these symptoms are neurological in nature, the Board finds them to be contemplated by the rating assigned for the service-connected paresthesia of the left shoulder.

In sum, the most probative evidence shows that the Veteran does not have a current left elbow disability that is separate from his service-connected paresthesia of the left shoulder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  Accordingly, there is no additional disability attributable to the VA surgery.  Therefore, the preponderance of the evidence is against service connection or benefits under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine does not apply, and the claim for left elbow disability must be denied.  38 C.F.R. §§ 3.102, 3.303.

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In its prior September 2015 decision, the Board granted entitlement to a TDIU from January 8, 2009, forward, and remanded the issue of entitlement to a TDIU prior to that date.  Since that decision, service connection has been established for sciatica of both lower extremities, each extremity rated as 10 percent disabling, effective March 28, 2006, and degenerative arthritis of the lumbar spine, rated as 10 percent disabling, effective July 6, 2005.  See November 2015 rating decision.  

Since July 6, 2005, and prior to January 8, 2009, the Veteran was in receipt of a 50 percent rating for paresthesia C3-C4 left shoulder associated with cervical radiculopathy; a 30 percent rating for cervical disc and herniated disc, status post C4 fusion; a 30 percent rating for tension headaches associated with cervical disc and herniated disc, status post C4 fusion; a 10 percent rating for degenerative arthritis of the lumbar spine; a 10 percent rating for sciatica, left lower extremity; and a 10 percent rating for sciatic, right lower extremity.  His combined rating during that period was 70 percent.  38 C.F.R. § 4.25.

Since July 6, 2005, and prior to January 8, 2009, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

At the outset, the Board notes that the Veteran raised the issue of entitlement to a TDIU in a statement received July 6, 2005, same date as of which he currently meets the schedular criteria for a TDIU.  In it, he stated that he could not hold down a job due to his service-connected disabilities.

The evidence of record reflects that the Veteran's last full time employment was in 1999 and his last job was in housekeeping in 2005-06 in a naval base.  He worked as a welder and body repair for the Department of Defense from 1975 to 1996, when his disabilities started to affect full time employment and he was medically discharged from the military.  His highest level of education is high school, with additional on-the-job training.  See April 2011 claim for a TDIU; March 2015 VA examination (for headaches); see also October 2010 appellate brief.

A July 2004 VA examination reflects that the Veteran underwent surgery for his cervical spine in December 2002, but he continued to have pain in the cervical spine area.  He reported constant pain.  He stated that he occasionally used a cervical collar but it did not affect his ambulation.  He indicated that he was not able to work, or to lift, bend, pick up things, or turn his head.  On examination, he had notable spasms, with severe pain on motion. 

A July 2005 VA examination shows a diagnosis of paresthesia C3-C4 of the left shoulder, associated with cervical radiculopathy, for which the Veteran is already service-connected.  The examiner stated that, as a consequence of the condition affecting the Veteran's neck and the radiculopathy of affecting his left upper extremity, the Veteran had developed numbness and muscle weakness in the left arm and shoulder.  

A January 2009 VA examiner stated that the Veteran's service-connected cervical spine disability should not preclude light duty or sedentary employment.  The examiner found that the service-connected disability limits the Veteran's capacity to do strenuous physical work, as he has significant limitation with range of motion at the cervical spine and weakness and sensory dysfunction of the left arm.  According to the examiner, the Veteran would be limited to lifting and carrying five pounds, occasionally.  The Board notes that the Veteran is left-handed.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable for purposes of a TDIU for the period beginning in July 6, 2005, and prior to January 8, 2009.  In this regard, the Board notes that the Veteran's capacity to work is especially impacted by limitations with range of motion at the cervical and lumbar spines, and weakness and sensory dysfunction of his dominant left arm, which limits his ability to lift and carry objects weighing more than five pounds.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given his education level and previous work experience.  In this regard, the Board notes that the Veteran worked over 20 years as a welder and that his most recent job was in housekeeping in a naval base.  Both lines of employment are physical in nature.  Furthermore, there is no indication that the Veteran has ever performed work of a sedentary nature.  While there is evidence that the Veteran last worked in 2006, there is no indication that this was full-employment.  The Veteran has stated that he last worked full-time in 1999.  See April 2011 claim for a TDIU.  In addition, he stated that he could not hold down a job as early as July 2005.  See statement received July 6, 2005.  As such, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities, in particular his cervical and lumbar spine disabilities, precluded him from obtaining and retaining substantially gainful employment during the period at hand.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities were as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted from July 6, 2005, forward.


ORDER

Service connection for a left finger disability is denied.

Service connection for a left elbow disability is denied.

Entitlement to a TDIU is granted from July 6, 2005, forward.


REMAND

The Veteran is seeking higher ratings for his service-connected cervical spine and left shoulder disabilities.  In its prior September 2015 remand, the Board instructed the RO to readjudicate these issues in light of newly received evidence.  The RO, however, has not issued a supplemental statement of the case as to these issues.

In addition, the record shows that the RO is still conducting development that could be relevant to some of the issues on appeal.  Significantly, a November 2016 letter reflects that the RO requested private treatment records from a clinic that specializes in spinal disabilities and from a cardiologist.  Such treatment records could be relevant to the issues of higher ratings for the cervical spine, left shoulder, and tension headaches.  In view of the above, the Board will defer adjudication on these issues.

VA treatment records were last associated with the claims file in January 2015.  These records show mental health treatment as recently as May 2014.  On remand, VA should obtain any outstanding VA treatment records.

In addition to the above, further development is required for the specific issues listed below.

Service Connection for the Right Arm

A December 2015 VA examination shows a diagnosis of right acromioclavicular joint osteoarthritis.  The examiner opined that it was less likely than not that the current right arm disability is due to the 2002 surgery for the cervical spine or the 1992 motor vehicle accident.  The examiner stated that there was no mention of right arm symptoms following the 2002 surgery.  Rather, the evidence only showed left shoulder symptoms.  Similarly, the examiner noted that treatment records following the 1992 motor vehicle accident show do show not right arm symptoms.  

The Board finds that the December 2015 VA opinion is inadequate for the following reason.  The opinion focused on the 2002 VA surgery and the 1990 accident during active duty training.  It did not address whether the current right acromioclavicular joint osteoarthritis is secondary to the service-connected cervical spine disability.  In view of this, VA should obtain an addendum opinion.




Service Connection for Depressive Disorder

The Veteran is seeking service connection for depression, as secondary to his service-connected cervical spine disability.  He raised this issue in a July 2005 statement.  See also June 2007 Board decision (referring the issue to the RO for appropriate action).  In it, he stated that he still had problems and complications from his cervical spine surgery in December 2002 and that these problems were causing him to be depressed.  See also April 2010 statement (reporting symptoms of depression, such as feelings of worthlessness, as due to his disability picture).

VA provided a VA psychiatric examination in February 2012.  The examiner diagnosed depressive disorder NOS and stated that it would require resort to mere speculation to opine as to whether or not the Veteran's depression was caused by or a result of his cervical spine disability.  The examiner explained that there was no objective evidence that the Veteran's depression is the direct psycho-physiological consequences of his cervical spine disability.  The examiner also noted the existence of other stressors, such as financial problems and health problems (the latter affecting her spouse), which can contribute to mood symptoms.

The February 2012 opinion is inadequate for the following reasons.  First, the opinion is contradictory in its conclusion, as it first states that an opinion would be speculative but then issues what appears to be a nexus opinion.  Second, the examiner did not address or discuss the Veteran's July 2005 statement, in which he stated his belief that his depression symptoms were caused by problems related to his December 2002 cervical spine surgery.  Similarly, the examiner did not address or discuss the Veteran's history of mental health treatment, which dates back to 1998.  See May 2009 VA psychology consult note.  Third, the opinion focused on the relationship between the Veteran's current depression and his cervical spine.  The Board finds that this is a too narrow interpretation of the Veteran's contention.  As the Board understands it, the Veteran's contention is not limited to the cervical spine disability.  Rather, it extends to any other service-connected disabilities that significantly limit the Veteran's ability to function and work.  In fact, the Veteran has consistently suggested that his symptoms of depression are related to his incapacity to work.  See statement from July 2005 and April 2010.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Entitlement to SMC

The Board finds that the issue of entitlement to SMC is inextricably intertwined with the issues of higher rating for the cervical spine, left shoulder paresthesia, and tension headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of entitlement to SMC must be deferred until after the outcome of his claims for increased ratings.

Entitlement to a TDIU Prior to July 6, 2005

As stated above, the Board is granting entitlement to a schedular TDIU from July 6, 2005, forward.  Nevertheless, the issue of entitlement to a TDIU prior to that date is still on appeal, as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the TDIU claim is part and parcel of the appeals of higher initial ratings for the cervical spine, left shoulder paresthesia, and tension headaches.  The earliest of these appeals (i.e. higher rating for the cervical spine) dates back to February 27, 2001.

There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to July 6, 2005.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Complete ongoing development efforts with regard to outstanding private treatment records.  The Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Thereafter, schedule the Veteran for VA examination to determine the nature and etiology of his claimed mental health disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

(a)  Is the Veteran's currently diagnosed depressive disorder NOS, or any other diagnosed mental disorder as least as likely as not (probability of 50 percent or more) proximately due to one or more of his service-connected disabilities?

(b)  If not, then is it at least as likely as not that the Veteran's depressive disorder NOS, or any other diagnosed mental disorder, has been aggravated (permanently worsened beyond it natural progression) by one or more of his service-connected disabilities?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  In addition, forward the claims file, including a copy of this remand, to the individual who conducted the December 2015 examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's currently diagnosed right acromioclavicular joint osteoarthritis as least as likely as not (probability of 50 percent or more) proximately due to a service-connected disability, in particular, his cervical spine disability?

(b)  If not, then is it at least as likely as not that the Veteran's currently diagnosed right acromioclavicular joint osteoarthritis has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability, in particular, his cervical spine disability?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should also retrospectively describe the Veteran's functional impairment caused by his service-connected cervical spine and left shoulder disabilities for the period prior to July 6, 2005.  In particular, the examiner should elaborate on how symptoms related to such disabilities affected his capacity to do both physical and sedentary work prior to the aforementioned date.

5.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU due to his service-connected cervical spine and left shoulder, i.e., an opinion as to whether these service-connected disabilities preclude him from securing and following gainful employment.

6.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOS) before returning the case to the Board, if otherwise in order.  For each issue on appeal, the SSOC should consider any new evidence received since the last SSOC.  The last SSOC for the issues of higher ratings for the cervical spine and left shoulder was issued in March 2015.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


